Citation Nr: 1224154	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-44 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides, ionizing radiation, asbestos, and other hazardous materials  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for diabetes mellitus.  While the Jackson, Mississippi, RO issued the February 2009 rating decision on appeal, jurisdiction of this appeal remains with the RO in Providence, Rhode Island.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus on the basis that his disability is due to his exposure to one and/or a combination of hazardous and toxic materials during service.  He has specifically asserted that his current diagnosis of diabetes mellitus is due to his exposure to the herbicide Agent Orange or ionizing radiation.  

In the alternative, he has also asserted that his current disability may be related to his exposure to a variety of other toxic chemicals while serving aboard the USS Bennington from 1969 to 1970 and/or the USS Enterprise thereafter.  The Veteran has asserted that, while assisting with the decommissioning of the USS Bennington, he was exposed to a variety of toxic and hazardous materials, including red lead, asbestos, arsenic, mercury, and polychlorinated biphenyls (PCBs).  He has also asserted that he helped dispose of electrical equipment which were going to be dismantled.  See April 2008 VA Form 21-426; May 2008 statement from the Veteran; April 2012 video conference hearing transcript.  

The Veteran's service personnel records reflect that he served aboard the USS Bennington from February 1969 to February 1970, before being transferred to the USS Enterprise where he was stationed for the remainder of his active duty service.  The Veteran testified that his military occupational specialty (MOS) during service was a boatswain's (or bosun's) mate, which required that he help clean out and paint spaces aboard the USS Bennington which had not been accessed for 20 to 30 years.  He has also asserted that he used unusual toxins to which the average sailor was not exposed.  

The Veteran is competent to report the events that occurred during service; however, the Board notes that the evidentiary record does not contain any other evidence, including in the Veteran's service personnel records, which shows (1) when the USS Bennington was decommissioned and (2) whether it is likely that the Veteran was exposed to hazardous materials during service, given his MOS and places where he served.  

While there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual specifically provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then 

make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Review of the record reveals that the RO has not conducted the evidentiary development needed to make the determinations required by the manual with respect to the Veteran's reported asbestos exposure during and after service.  Therefore, the Board finds a remand is needed in order for the required evidentiary development to be conducted, particularly given the Veteran's report of exposure to asbestos during the decommissioning of the USS Bennington.  

In addition to the foregoing, the Board finds that additional development is needed with respect to the Veteran's claimed exposure to other toxic materials aboard the USS Bennington and Enterprise.  In this regard, the Veteran has submitted an article which states that six epidemiologic reports link diabetes mellitus with arsenic exposure from environmental and occupational sources.  

As noted, the evidentiary record does not contain any information or evidence which corroborates the Veteran's report of exposure to toxic materials, including arsenic; nor is there any medical evidence or opinion of record which addresses the likelihood that the Veteran's diabetes mellitus is related to his military service, including his reported exposure to hazardous and toxic materials therein.  

Service treatment records reflect that the Veteran was treated for nausea following exposure to aviation gas fumes in December 1969.  In March 1969 and March 1970, he was treated for pain in the left eye from a paint chip.  The following month, he complained of a drop of cleaning solvent splashing into the left eye.  No pertinent disability was found on discharge examination.  

Accordingly, on remand, additional development should be conducted to (1) obtain any information or evidence from the service department regarding whether the Veteran may have been exposed to hazardous materials during service, given his MOS and places of service and (2) obtain a medical opinion regarding the likely etiology of the Veteran's current diagnosis of diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. Conduct all required development with regard to the Veteran's reported exposure to asbestos during service, including specifically aboard the USS Bennington and Enterprise.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9."

In conducting the foregoing development, a determination must be made as to (1) whether the Veteran's military records demonstrate evidence of asbestos exposure in service; (2) whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and (3) whether there is a relationship between asbestos exposure and the Veteran's diabetes mellitus, keeping in mind the pertinent latency and exposure information.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

2. Conduct additional evidentiary development, to include contacting the service department, to determine the likelihood that the Veteran was exposed to hazardous and toxic material during service, given his MOS and places of service.  

Requested development should include the following:

(a) Obtaining information regarding when the USS Bennington was decommissioned; and

(b) Obtaining evidence regarding whether personnel aboard the USS Bennington and Enterprise, including specifically boatswain's (bosun's) mates, were likely exposed to hazardous materials, such as, but not limited to, red lead, mercury, and arsenic, during the decommissioning of the ship.  

3. Thereafter, request that a VA physician knowledgeable in the development and treatment of diabetes mellitus, i.e., an endocrinologist, review the entire claims file, including this remand, and provide an opinion as to whether the Veteran's current diabetes mellitus is related to his military service.  The reviewing physician must be advised as to whether the evidence shows the Veteran was likely exposed to asbestos and/or other hazardous materials during service.  

The physician should opine whether it is as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current diabetes mellitus is related to exposure to asbestos and/or other hazardous materials, such as red lead, mercury, or arsenic, during service.  

In answering the foregoing, the physician should note that the Veteran is competent to report the events that occurred during service (and service treatment records confirm treatment for inhalation of aviation gas fumes and paint chips and cleaning solvents in the eyes).  However, the physician should also consider any evidence received from the service department or provided by the RO/AMC regarding the Veteran's likely exposure to asbestos or other hazardous materials during service, including during the decommissioning of the USS Bennington.  

The physician must also consider the article submitted by the Veteran which states that there is a link between diabetes mellitus and exposure to arsenic,.  

A rationale must be provided for each opinion offered.  

4. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

